Case: 12-7169    Document: 17     Page: 1   Filed: 10/19/2012




          NOTE: This order is nonprecedential.


  mtntteb ~tates ((ourt of ~peaIs
       for tbe jfeberaI ((treutt

                RICHARD REBSTOCK,
                  Claimant-Appellant,

                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                        2012-7169


   Appeal from the United States Court of Appeals for
Veterans Claims in 12-1171, Judge Robert N. Davis.


                      ON MOTION


                       ORDER

   Richard Rebstock moves for leave to proceed in forma
pauperIS.

     Rebstock is incarcerated. Pursuant to the Prisoner
Litigation Reform Act of 1995, this court may not author-
ize the prosecution of an appeal by a prisoner without the
prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
Case: 12-7169        Document: 17   Page: 2   Filed: 10/19/2012




RICHARD REBSTOCK v. SHINSEKI                               2

longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $450
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner's account or (b) the average monthly balance in the
prisoner's account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding month's in-
come credited to the prisoner's account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner's account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in full. Id.

    By separate letter, the custodian of Rebstock's prison
account is being directed to make the necessary arrange-
ments to forward the filing fee to the court.

      Accordingly,

      IT IS ORDERED THAT

    Rebstock's motion to proceed in forma pauperis is de-
nied.

                                     FOR THE COURT

                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk


s24